Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 February 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
3d Feb: 1822.
I did not write you this day week because the posture of affairs had undergone no change, and I had nothing to communicate worthy of your attention. I thank you for your two favors of 14th & 25th ult: both of which I have shewn to many friends. Since the date of my last, Mr Johnson has suggested to me an expedient, perhaps freer from objection than any heretofore thought of since the begining of the session. It is, to leave the debt of the University as it now stands, and to ask for an additional appropriation out of the surplus revenue of the Literary fund, over & above the $60,000, already appropriated. I am inclined to think this a better scheme than the preceding: because it is free from the objection of touching or giving up any of the capital of the fund: from that of taxing the people; & from that of entrenching on existing appropriations. It is not more inconvenient to the college interest than the plan of cancelling the bonds, which Mr Griffin proposed: & it is equally as beneficial to the University except that, perhaps, if the bonds should be cancelled & the fund in its revenue fall short of $60,000, we might hereafter claim arrearages. It is better than an appropriation pro tanto out of the Interest claim, because it gives us the benefit of every addition to the fund. I should prefer the cancelling of the bonds, because I think a fair construction of the University act would give us the arrears as soon as the fund should be able. But Mr Morris told me to day he was so committed he could not support that measure: & probably Blackburn & many others would object, & the wavering would avail themselves of the pretext. Something will be attempted in a few days: & our election seems to be confined to these two measures. Your plan of suspending the interest seems to be regarded as equivalent to cancelling the bonds. I think we should get rid of the debt if possible. We could then go into operation without the Library or get it from the Annuity or other sources.  I consider the cancelling the bonds,  and the appropriation of $7,200, pr annum out of the surplus as substantially the same thing. The latter measure has  the advantage only of relieving our friends from embarrassment. I fear nothing will be done: & that we shall be voted down promptly. I shall endeavor to enlist the speakers on our side, & there is my only hope.The subject of the Kentuckey mission is now before us, & likely to take up some time. That of state rights is also on the carpet. I think it would have been better postponed till the next session.faithfully yours.Joseph C. Cabell